DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 Response to Amendment/Arguments 
The Office has carefully considered Applicant’s amendments and accompanying remarks filed with the RCE and AFCP.  Applicant’s amendments to the claims have been entered and are made of record. 
The pending claims at this time are 1-20, all of which stand rejected. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new combination rejection is set forth below.
All previously made rejections are now withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recites the limitation "antimony oxide.”  There is insufficient antecedent basis for this limitation in the claim. Claim 1 has been modified to eliminate antimony, thus these claims need to cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2016/0201236A1 issued to Matsumoto et al. in view of  USPUB 20170295875 issued to Ohzeki et al. further in view of USPUB 2009/0053957 issued to Zhu et al.
	Regarding modified Claim 1, 2, 5, 6, 15, 16, 19 and 20, where Applicant seeks a fabric for arc-protective garments, comprising first yarns and second yarns, wherein the first yarns are different from the second yarns, the first yarns comprise first modacrylic fibers, the second yarns do not comprise the first modacrylic fibers, or the second yarns contain the first modacrylic fibers in a lower amount than the first yarns, 
the first modacrylic fibers comprise an infrared absorber in an amount of 2.5% by weight or more with respect to a total weight of the first modacrylic fibers, 
the infrared absorber is one or more selected from the group consisting of tin oxide-based compounds, titanium oxide-based compound, and zinc oxide-based compounds, the fabric for arc-protective garments comprises the infrared absorber in a weight per unit area of 0.05 oz./yd2 or more; the first modacrylic fibers comprise a modacrylic polymer containing 40% to 70 % by weight of acrylonitrile, 30% to 57 % by weight of a halogen-containing vinyl-based monomer, and 0% to 3 % by weight of a sulfonic acid group-containing monomer, and the fabric for arc-protective garments are woven or knitted: 
	Applicant is directed to the teachings of Matsumoto et al.  Matsumoto et al disclose making fire/flame/arc fabrics used in making multilayered protective clothing [0054].  The fabrics can be woven or knits [0041-0042] which include a natural cellulose fiber containing a phosphorus compound and an modacrylic fiber containing a antimony 
	The second fiber is the cellulose fiber.  Table 1 shows the second fiber can be in a lesser amount that the modacrylic fiber. 
	Matsumoto et al. discloses the use of antimony and other oxides with the fibers but does not specifically teach that the infrared absorber is one or more selected from the group consisting of tin oxide-based compounds, titanium oxide-based compound, and zinc oxide-based compounds.  This is remedied by the teachings of Ohzeki et al. 
2.  The fibers employed may be a blend of fibers which have infrared absorbers, such as  antimony-doped tin oxide, indium -tin oxide, niobium-doped tin oxide, phosphorus-doped tin oxide, fluorine-doped tin oxide, antimony-doped tin oxide coating on titanium dioxide, iron-doped titanium oxide, carbon-doped titanium oxide, fluorine-doped titanium oxide, nitrogen-doped titanium oxide, aluminum-doped zinc oxide, and antimony-doped zinc oxide [see 0031 of Ohzeki et al].  Therefore, a skilled artisan would look to industry to see what other choices of similar infrared oxides are used within the same types of fibers and fabrics.  One would be motivated to choose any of the alternative listed in 0031 of Ohzeki et al. it would have been obvious is that the substitution of one known infrared absorber for another yields predictable results to one of ordinary skill in the art.
	Regarding Claims 3 and 4, where Applicant seeks that the fabric for arc-protective garments according to claim 1, wherein an exposure amount of the first yarns in a first surface of the fabric for arc-protective garments differs from an exposure amount of the first yarns in a second surface of the fabric for arc-protective garments, wherein the second surface is located opposite to the first surface; it is the position of the office that this is a result variable that would be done so by choosing the weave pattern.  As Matsumoto et al teaches a woven patterns or mixed fabric at 0041, selecting a pattern does not involve a leap of inventiness.  A person skilled in the art before the effective filing date of the invention would have found it obvious to have wanted a specific fiber type on one side vs the other to create a logo or be motivated to have the properties of one fiber be more prominent on one side over the other.

	Regarding Claims 9 or 10, where Applicant seeks that the fabric for arc-protective garments according to claim 1 or 2, wherein the second yarns comprise modacrylic fibers and/or fibers having a standard moisture regain of 8% or more; Applicant has not shown us how this property is obtained other than the mere presence of the fibers, therefore it is the position of the Office that the standard moisture regain of 8% or more would be inherently present.  Support for said assumption is found in the use that both use the same fibers, with the same additives with the same weight, the same weave and the same end use as Applicant; therefore, the standard moisture gain property of 8% or more would be the same if not about the same as that claimed by Applicant. Support for said presumption is found in the use of like materials.  The burden is upon Applicant to prove otherwise.  
	Regarding Claims 11 or 12, where Applicant seeks that the fabric for arc-protective garments according to claims 1 or 2, wherein the second yarns comprise second modacrylic fibers containing a heat absorbing material and/or a light reflecting material; Claim 1 now modified optionally provides for the secondary yarn to modacrylic but not necessary. It should be noted that Ohzeki teaches the reflectivity of the fabric [0016+]. 
	Regarding Claims 13 or 14, where Applicant seeks that the fabric for arc-protective garments according to claim 11, wherein the heat absorbing material is an aluminium hydroxide; Applicant is directed to 0031 of Ohzeki et al.
	
	
2 or less, an Arc Thermal Performance Value (ATPV) of the fabric for arc-protective garments as measured according to ASTM F1959/F1959M-12 (Standard Test Method for Determining the Arc Rating of Materials for Clothing) is 8 cal/cm2 or more; Applicant is directed to Claims 10 and 13 of Ohzeki et al.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



AP